DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 7, 9-11, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linard et al. (US 2007/0265053 A1) in view of Nogami et al. (US 2006/0258444 A1).
Regarding claims 1, 11, 21, and 22, Linard discloses a non-transitory computer-readable storage medium having stored therein a game program executable by a computer of an information processing apparatus (see par. [0021], a video gaming machine), wherein the game program causes one or more processor of the computer to execute:
fluid placement processing that places a fluid object in a section of the terrain object (see par. [0069], allow the liquid to flow therethrough);
shape determination processing that determines whether a shape of an area that sections are connected to each other is a long shape (see figs. 6 and 7, long sections of pipe);
flow control processing that makes the fluid object placed in the area generate a flow when it is determined that the area is a long shape and does not make the fluid object placed in the area generate a flow when it is determined that the area is not a long shape (see par. [0069], may include showing the liquid as it flows from the source to the destination; also see fig. 7, the water flow would not get to the destination as the pipe is incomplete); and
game processing that includes at least processing in accordance with presence or absence of a flow of the fluid object in the area (see par. [0069], If the pipe section is the correct 
However, Linard does not explicitly disclose terrain deformation processing that digs, based on an operation input by a player, a designated section in a virtual space where a terrain object is divided into a plurality of sections.
Nogami teaches a game program and touchscreen including terrain deformation processing that digs, based on an operation input by a player, a designated section in a virtual space where a terrain object is divided into a plurality of sections (see par. [0072], when the player character PC has a shovel and the touch-operated target is a ground (plane field FP) in the action range A3, the player character PC digs the ground (plane field FP) with the shovel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the game program of Linard with the touchscreen and terrain digging as taught by Nogami so that moving an object or causing the object to perform an action can be easily performed (see Nogami, par. [0021]).

Regarding claims 7 and 17, Linard discloses wherein the flow control processing sets, in the sections in the area, at least a section rendered a start point and a section rendered an end point, and calculates an outflow that is a flow out of the section rendered the start point and an inflow that is a flow into the section rendered the end point, and calculates directions of a flow in each of the sections in the area by combining the outflow and the inflow (see figs. 6, 7, and par. [0069], may be to construct a pipe to enable a liquid to flow between a source and a destination; also see par. [0025], the liquid or object may be shown attempting to advance from the source to the destination up to a location of a snag that stops or reduces a flow of the liquid or object, as determined by the computer).

Regarding claims 9 and 19, Linard discloses wherein a water source object is placed on the terrain, and the flow control processing generates a flow using the water source object as a water source when the area is connected to the water source object regardless of a result of the shape determination processing (see figs. 6, 7, and par. [0069], may include showing the liquid as it flows from the source to the destination).

Regarding claims 10 and 20, Linard discloses wherein a water source object is placed on the terrain, and the flow control processing generates a flow using the water source object as a water source when the area is connected to the water source object regardless of a result of the shape determination processing, the water source being rendered as the start point of the flow (see figs. 6, 7, and par. [0069], may include showing the liquid as it flows from the source to the destination).

Allowable Subject Matter
Claims 2-6, 8, 12-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the shape determination processing determines whether the shape is a long shape by comparing a length parameter indicating a number of shortest sections related to two sections having a greatest number of the shortest sections connecting the two sections among the sections included in the area, with an area parameter indicating a number of the sections included in the area and wherein the fluid object is a water object, and the area becomes a river area when there is a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mincey et al. (US 2006/0003832 A1), Knutsson (US 2014/0080558 A1), Moro et al. (US 7,695,367 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/11/2021